DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is longer than 150 words and refers to purported merits and compares the invention with prior art. The last line of the abstract reads “the method fills the technical gap in the field of plant transposon activity detections,” which appears to refer to purported merits or speculative applications of the invention and compares the invention with the prior art. Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
On page 1, third paragraph, "technology is emerged" should be "technology emerged." 
On page 4, in the brief description of the drawings, the description of Fig. 1 does not match the provided the drawing. Furthermore, the description of Fig. 2 refers to two figures, but only one is present.
On page 5, middle paragraph, "it is indicated" should be "it indicates." 
On page 6, second paragraph, "siRNAs are respectively screened from the after the raw sequencing data…" is unclear. It may have been meant as "siRNAs are respectively screened from the raw sequencing data…"   
On page 10, last paragraph, "As many studies show" should be "Many studies show."  
Appropriate correction is required.
The use of the term LINUX® and PYTHON®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 step 5 cites the use of repeatmasker software, claim 5 cites PatMaN software, claims 5 and 6 cite a “mapper.pl program, and claims 7 and 8 cite a “Bedtools program” while claim 8 further specifies a “bedtools intersect instruction.” The recitation of these specific programs renders these claims indefinite as the specific programs and parameters within them cannot be guaranteed to remain available and unchanged for the duration of a patent term. These programs should be referred to by a generic term or a description of the software function.
Claim 1 recites the limitation "the siRNA cluster" in the last two lines of step 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether there is only one siRNA cluster as a result of the cluster clustering or if there are multiple clusters. 
Claim 1 step 5 is indefinite in that the wording is unclear. It is not clear what is meant by “repeat in whole genome data is extracted.” It is unclear if there is one repeat sequence being extracted, or if all repetitive sequences are being extracted. Furthermore, there is lack of antecedent basis for “the plant whole genome transposon.” It is unclear whether this refers to a single transposon or multiple transposons. The claim will be interpreted to mean that repeatmasker software was used to identify repeats that correspond to transposons in the genome. 
Claim 1 recites the limitation "the total siRNA cluster" in the second line of step 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is meant to refer to the total siRNA cluster annotation result of claim 1 step 4, or if it is meant to refer to the total siRNA data of claim 1 step 4.
Claims 2-4 and 9 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. Claim 10 is also rejected under 35 U.S.C. 112(b) by virtue of its dependency on claim 1 and claim 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) screening siRNA clusters whose expression quantity changes before and after stress treatment from the total siRNA cluster and aligning the positional information of the plant whole genome transposon to the positional information of the siRNA clusters whose expression quantity changes, then comparing the expression quantity of the siRNA clusters. The relationship between the change in expression quantity of the siRNA cluster and the activation of the transposon at the same position is a natural phenomenon as this correlation would happen whenever stress responses occurred in the plant, whether measured or not. Claim 1 is thus directed towards a natural phenomenon. After obtaining the expression of the siRNA clusters before and after the stress treatment, the comparison step can be performed by a person in their mind. Thus, this limitation of claim 1 is directed towards an abstract idea, in this case a mental process that can be performed in the human mind. Furthermore, claims 2-10 are directed towards a natural phenomenon and an abstract idea by virtue of their dependency on claim 1. 
This judicial exception is not integrated into a practical application because the . Furthermore, the limitations in claims 2-4 indicate a field of use which does not meaningfully alter the method of obtaining and analyzing the siRNA clusters. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the methods  The method used to obtain the siRNA is an RNA-seq technique as described in Conesa et. al. and Wang et. al., while the method used to analyze the siRNA clusters is discussed in Li et. al. (see citations below) The limitations in claims 1 and 5-10 describing the software and parameters used also do not amount to significantly more than the judicial exception as the type of software used does not impart any meaningful limitations to the natural phenomenon and abstract idea the claims are directed to. Therefore, claims 1-10 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al. in view of Li et. al., Wang et. al., Tuskan et. al., and Khraiwesh et. al.
Regarding claim 1, which is directed towards “[a] method for detecting activity change of a transposon in a plant before and after stress treatment,”  the step 1 and step 2 limitations state “respectively extracting total RNAs of a sample before stress treatment and after stress treatment,” and “respectively constructing cDNA libraries of the sample before stress treatment and after stress treatment by using the total RNA of the sample before stress treatment and after stress treatment obtained in step 1).” Liu et. al. discloses that clonally propagated Populus trichocarpa (P. trichocarpa) were cultured (pg. 4, Plant materials and stress treatments section) and the plants were exposed to heat stress treatments. Young leaves and roots from three different plants were collected at different time points (0, 3, 6, 12 and 24 h) after treatment (pg. 4, Plant materials and stress treatment section). Total RNA from roots and leaves was extracted (pg. 4-5, RNA isolation and qRT-PCR verification section), and cDNA synthesis was carried out (pg. 4, Plant materials and stress treatments section). 
For the claim 1 step 6 limitation “screening siRNA clusters whose expression quantity changes before and after stress treatment from the total siRNA cluster in step 4),” Liu et. al. teaches that the expression profiles of the selected genes were further analyzed under heat stress (pg. 13, Validation of C2H2-ZF gene expression under drought, heat and salt stress by qRT-PCR, second paragraph). This reads on this claim limitation because Liu et. al. analyzed the expression of certain genes before and after stress treatments.
Liu et. al. does not discuss the sequencing of the cDNA or the extraction or cluster analysis of siRNA, nor do they discuss the identification of transposons in the genome.
Regarding the claim 1 step 3 limitation “respectively sequencing the cDNA libraries of the sample before stress treatment and after stress treatment in step 2) to obtain raw sequencing data sets of the sample before stress treatment and after stress treatment,” Wang et. al. describes the RNA-Seq approach to transcriptome profiling, and discloses that in general, a population of RNA, total or fractionated, is converted to a library of cDNA fragments with adaptors attached to one or both ends. Each molecule is then sequenced (pg. 57, third column, last paragraph).
Regarding the claim 1 step 5 and step 6 limitations, “repeat in whole genome data is extracted by using repeatmasker software to obtain positional information of the plant whole genome transposon” and “screening siRNA clusters whose expression quantity changes before and after stress treatment from the total siRNA cluster in step 4), and aligning the positional information of the plant whole genome transposon in step 5) to positional information of the siRNA clusters whose expression quantity changes,” Wang et. al. teaches that the resulting reads are then aligned to a reference genome or reference transcripts, or assembled de novo without the genomic sequence to produce a genome-scale transcription map that consists of both the transcriptional structure and/or level of expression for each gene (pg. 58, first column, first paragraph). Wang et. al. also teaches that small RNAs, which would include siRNAs, can be used with this method to identify and quantify them (pg. 58, third paragraph, Challenges for RNA-Seq section).
Regarding the claim 1 step 4 limitation “respectively screening siRNAs from the raw sequencing data of the sample before stress treatment and after stress treatment to obtain siRNA data sets of the sample before stress treatment and after stress treatment,” Li et. al. teaches that small RNA libraries, which includes siRNA, were constructed from the total RNA samples of different plants (pg. 2, second column, last sentence; pg. 3, first column, first and second paragraph; pg. 3, second column, first paragraph). Li et. al. also teaches that small RNAs are linked to transposon activity (pg. 2, first column, second paragraph) and differentially expressed small RNAs can be correlated to transposable elements (pg. 2, second column, first paragraph).
For the claim 1 step 4 limitation “combining the siRNA data sets of the sample before stress treatment and after stress treatment to obtain total siRNA data, and performing cluster clustering on the total siRNA data to obtain a total siRNA cluster annotation result, wherein the total siRNA cluster annotation result comprises positional information of the siRNA cluster and expression quantity information of the siRNA cluster,” Li et. al. teaches that the screened siRNAs were used in a cluster analysis (pg. 3, second column, last paragraph) and the small RNA reads from the different genotypes were pooled together (pg. 5, first column, first paragraph). 
Regarding the claim 1 step 6 limitation “screening siRNA clusters whose expression quantity changes before and after stress treatment from the total siRNA cluster in step 4), and aligning the positional information of the plant whole genome transposon in step 5) to positional information of the siRNA clusters whose expression quantity changes; if the expression quantity of the siRNA cluster at the position of the siRNA cluster corresponding to the position of a certain transposon changes, indicating that the transposon is activated; and if the expression quantity of the siRNA cluster at the position of the siRNA cluster corresponding to the position of a certain transposon does not change, indicating that the transposon is not activated,” Li et. al. teaches that the siRNA clusters were mapped to the reference genome to identify whether the clusters corresponded to an annotated transposable element (pg. 8, first column, last paragraph). Differentially expressed clusters were then analyzed (pg. 10, first column, second paragraph). 
For the claim 1 step 5 limitation “repeat in whole genome data is extracted by using repeatmasker software to obtain positional information of the plant whole genome transposon,” Tuskan et. al. teaches the use of RepeatMasker to identify the occurrence of repetitive elements and known transposons (Supplemental Material, pg. 23, lines 22-28).
Additionally, Khraiwesh et. al. teaches that plant siRNAs play a role in abiotic stress responses, including heat stress (pg. 137, second column, first paragraph; pg. 141, Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the stress treatment of P. trichocarpa to analyze differentially expressed genes as disclosed in Liu et. al. with the method taught by Li et. al. of analyzing differentially expressed siRNA clusters and mapping them to transposable elements in the genome. 
One would be motivated to use the system of Liu et. al. to study differentially expressed genes in plants with respect to abiotic stress and how they relate to siRNAs as Khraiwesh et. al. identified a relationship between plant siRNAs and abiotic stress. Wang et. al. provides a method of extracting siRNAs from cDNA and mapping them to a reference genome, while Li et. al. provides a method of analyzing differentially expressed siRNAs and mapping them to transposable elements. Finally, Tuskan et. al. provides the motivation to use RepeatMasker in order to identify transposable elements. Therefore, it would have been obvious to combine the methods of Li et. al., Wang et. al., and Tuskan et. al. with the teachings of Liu et. al. in order to arrive at the invention of claim 1.
Regarding the claim 2 limitation “[t]he method according to claim 1, wherein the plant is a Populus trichocarpa,” Liu et. al. is using the same plant, P. trichocarpa, as described in the limitation (pg. 2, last paragraph).
For the claim 3 limitation “[t]he method according to claim 2, wherein the stress treatment comprises high- temperature stress treatment” and the claim 4 limitation “[t]he method according to claim 3, wherein the temperature of the high-temperature stress treatment is 38-42°C, and the time for the high-temperature stress treatment is 8-16 h,” Liu et. al. discloses the plants were exposed to 42°C for heat stress treatments. Young leaves and roots from three different plants were collected at different time points (0, 3, 6, 12 and 24 h) after treatment  (pg. 4, Plant materials and stress treatment section).
For the claim 9 limitation “wherein the expression quantity of the siRNA cluster in step 4) is the expression quantity of the siRNA having an internal expression quantity rpm greater than or equal to 5 in the siRNA cluster,” Li et. al. teaches that clusters with small RNA level lower than 5 RPM in all libraries were removed from analysis (pg. 12, second column, Supplemental Figure S3 Number, size and cluster count of small siRNA clusters). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al., Li et. al., Wang et. al., Tuskan et. al., and Khraiwesh et. al. as applied to claim 1 above, and further in view of Conesa et. al. as evidenced by the GitHub commit history for mapper.pl. 
The teachings of Liu et. al., Li et. al., Wang et. al., Tuskan et. al., and Khraiwesh et. al. are described above and incorporated here. These references do not teach the use of  PatMaN software or mapper.pl software. 
Regarding the claim 5 limitation “screening 21-24 nt of small RNAs from the raw sequencing data; 4.2) removing microRNA, tRNA, and rRNA from the screened small RNAs obtained in step 4.1) by using PatMaN software; using a mapper.pl program to align the small RNAs with the microRNA, tRNA, and rRNA removed to a reference genome; and screening the aligned small RNAs as siRNAs,” Li et. al. further teaches that reads within the size range of 16-31 nt were selected for further analysis (pg. 11, second column, first paragraph of Global analysis of small RNA sequence tags section). Reads that mapped to tRNA and rDNA in the reference genome were removed (pg. 11, second column, last paragraph), and clusters were analyzed for miRNA genes (pg. 7, second column; pg. 8, first column, first paragraph). This reads on the claim limitation as Li et. al. ensured that the clusters being analyzed corresponded to siRNAs only.
Regarding the claim 5 limitation “removing microRNA, tRNA, and rRNA from the screened small RNAs obtained in step 4.1) by using PatMaN software; using a mapper.pl program to align the small RNAs with the microRNA, tRNA, and rRNA removed to a reference genome; and screening the aligned small RNAs as siRNAs,” Conesa et. al. teaches the use of PatMaN software as an aligner that has been designed to map short sequences (pg. 11, first column, first paragraph) and also cites the use of miRDeep as a tool for comparison and identification of sRNAs. As evidenced by the GitHub website commit history, miRDeep was associated with mapper.pl as early as 2017.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of analyzing siRNA clusters as taught in Li et. al. because Conesa et. al. demonstrates PatMaN and mapper.pl can be applied to this system.

Claim(s) 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al., Li et. al., Wang et. al., Tuskan et. al., and Khraiwesh et. al. as applied to claim 1 above, and further in view of Verma et. al. as evidenced by Quinlan et. al.
The teachings of Liu et. al., Li et. al., Wang et. al., Tuskan et. al., and Khraiwesh et. al. are described above and incorporated here. These references do not teach the limitation of using BEDTools software. 
Regarding the claim 7 limitation “[t]he method according to claim 1, wherein the spacing of the cluster clustering in step 4) is 100-150 bp” Li et. al. further teaches that one cluster represents a genomic region that contains mapping loci of small RNAs that are less than 500 bp apart (pg. 11, second column, last paragraph). This reads on the claim as analyzing small RNAs that are less than 500 bp apart would include small RNAs in the 100-150 bp region.
For the claim 7 limitation “and a tool for the cluster clustering is a Bedtools program,” and the claim 8 limitation “[t]he method according to claim 1, wherein a tool for aligning the positional information of the plant whole genome transposon in step 6) to the positional information of the siRNA cluster whose expression quantity changes is a Bedtools program: bedtools intersect instruction,” Verma et. al. teaches the use of BEDTools intersect to obtain overlap between lncRNAs and transposable elements (pg. 3, second column, first paragraph). As evidenced by Quinlan et. al., BEDTools is not limited to lncRNAs and can be used to compare sets of genomic features in general (Quinlan et. al., pg. 841, Abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of analyzing siRNA clusters as taught in Li et. al. with the BEDTools software because Verma et. al. demonstrates this tool is used to obtain overlap between siRNAs and transposable elements.
Regarding claim 10, as stated above, Li et. al. teaches that clusters with small RNA level lower than 5 RPM in all libraries were removed from analysis (pg. 12, second column, Supplemental Figure S3 Number, size and cluster count of small siRNA clusters).

Note Regarding Claim 6
Due to the 101 and 112b issues discussed above, a rejection over prior art of claim 6 is not possible at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randi L Beil whose telephone number is (571)272-1147. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571)270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/R.L.B./Examiner, Art Unit 4162                                                                                                                                                                                                        
/Tracy Vivlemore/Primary Examiner, Art Unit 1635